Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec 9, 2019, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both “support plane” and “support surface” (see Fig. 2A; paragraph [0031], line 4 and 6) and the reference character “153” has been used to designate both “receiver” (see paragraph [0032], line 8) and “force sensor” (see paragraph [0032], line 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: it appears in the paragraph [0036], line 2, the word “diver” before “400” should be changed to – driver --. Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informalities: it appears in claim 2, line 2, the word – the – or – said – should be inserted before “gripper thumb.” Note that claim 1 recites “a gripper thumb” in line 4. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the gripper fingers each comprise a fingertip comprising a second sensor configured to provide a second control signal.” The recitation of “a second sensor configured to provide a second control signal” is confusing and not clearly understood because the previously claims 1, 5, or 6 never recites “a first sensor configured to provide a first control signal.” Therefore, the recitation fails to particularly point out and distinctly claim the subject matter of “a second sensor to provide a second control signal” since the applicant lacks to previously recite “a first sensor to provide a first control signal.” Note that only claim 2 recites “wherein the gripper hand or gripper thumb configured to provide a first control signal” and the dependent claim 7 does not depend on claim 2. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 10, and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koyama et al. (8,287,017). 
RE claim 1, Koyama et al. (8,287,017) discloses a gripper system (see Figs. 1-11) for a robot, comprising: a first gripper element (13) for carrying configured to carry a planar object or plate (6), wherein the first gripper element comprises a gripper hand with a support plane (A of Fig. 1a) for supporting configured to support the object, a gripper thumb (4) opposing the support plane, and a slot (see Exhibit A) between the gripper hand (13) and the gripper thumb (4) for allocating a part of the object. 
Koyama et al. gripper (8,287,017) also discloses another embodiment (see Figs. 7-11b) (see Exhibit B) having a first gripper element (14) (see Figs. 7, 8, and 10) for carrying configured to carry a planar object or plate (6), wherein the first gripper element comprises a gripper hand with a support plane (13a of Fig. 8) for supporting configured to support the object, a gripper thumb (14) opposing the support plane, and a slot (see Exhibit B) between the gripper hand (13) and the gripper thumb (14) for allocating a part of the object. 

Exhibit A
[AltContent: textbox (Second gripper element (5))][AltContent: textbox (Second gripper element (5))][AltContent: arrow]
[AltContent: textbox (Palm (2))][AltContent: arrow][AltContent: textbox (A slot between the gripper hand (13) and the gripper thumb (4))][AltContent: arrow][AltContent: textbox (Gripper thumb (4))][AltContent: textbox (Prong )][AltContent: textbox (Support plane (3) )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]             
    PNG
    media_image1.png
    255
    359
    media_image1.png
    Greyscale



Exhibit B
[AltContent: textbox (Support plane (13) )][AltContent: textbox (Slot between the gripper hand (13) and the gripper thumb (14))][AltContent: textbox (Prong (14))][AltContent: textbox (Gripper thumb (14a))][AltContent: textbox (Second gripper element (15 and 16))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                    
    PNG
    media_image2.png
    250
    352
    media_image2.png
    Greyscale



RE claims 5 and 6, Fig. 1a of Koyama et al. gripper (8,287,017) (see Exhibit A) teaches a second gripper element having two separated fingers (5, 5) cooperating in cooperation Exhibit B) teaches a second gripper element having two separated fingers (15 and 16) cooperating in cooperation with the first gripper element (13) (see Fig. 8) for securing to secure the object (6) between the first and second gripper elements. 
RE claim 8, Fig. 1a of Koyama et al. gripper (8,287,017) (see Exhibit A) teaches the gripper thumb (4) of the first gripper element comprises a prong for engaging between the spaced gripper fingers. Fig. 7 of Koyama et al. gripper (8,287,017) (see Exhibit B) teaches the gripper thumb (14a) (see Fig. 10) of the first gripper element comprises a prong (14d and 14e) for engaging between the spaced gripper fingers. 
RE claims 10 and 13, Koyama et al. gripper (8,287,017) as shown in Figs. 1-11 is a robot system for supporting humans (see paragraph [0001] and [0000]) and the robot system is an industrial robot (See paragraph [0004-0005]) or a service robot (see paragraphs [0001], [0006], and [0009]). 
				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. gripper (8,287,017) in view of Asai et al. (US 2001/0001167). 
RE claims 2, 3, and 7, Koyama et al. gripper (8,287,017), as presented above, does not specifically show the gripper hand or gripper thumb (4 or 14) comprising a first sensor having a photoelectric emitter and receiver arranged configured to provide a first control signal to indicate the presence of the object. However, Asai et al. (US 2001/0001167) teaches an electric mounting system having a sensor (176) (see Fig. 7) having a photoelectric emitter (178) and a light receiver (180) (see paragraph [0091]) arranged to provide a detection control signal a control device (200) (see paragraph [0090]) to indicate the presence of the object. Thus, it would have been obvious to those skilled in the gripping technology and an electric mounting system to provide a sensor (176) or a second sensor (RE claim 7) having a photoelectric emitter (178) and a light receiver (180) on the gripper hand or gripper thumb (4 or 14) or two fingers tips (5 and 5 of Fig. 1a or 15 and 16 of Fig. 7) of Koyama et al. gripper (8,287,017) as taught by Asai et al. (US 2001/0001167) to provide a detection control signal a control device to indicate the presence of the object (6). 
RE claim 7, Koyama et al. gripper (8,287,017), as presented above, does not specifically show each finger tip of the two fingers having a sensor to provide a control signal. However, Asai et al. (US 2001/0001167) teaches an electric mounting system having a sensor (176) (see Fig. 7) having a photoelectric emitter (178) and a light receiver (180) (see paragraph [0091]) arranged to provide a detection control signal a control device (200) (see paragraph [0090]) to indicate the presence of the object. Thus, it would have been obvious to those skilled in the gripping technology and an electric mounting system to provide a sensor (176) on the two fingers tips (5 and 5 of Fig. 1a or 15 and 16 of Fig. 7) of Koyama et al. gripper (8,287,017) as taught by Asai et al. (US 2001/0001167) to .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. gripper (8,287,017) in view of Takahashi (US 2010/0292842). 
Koyama et al. gripper (8,287,017), as presented above, does not specifically show a force sensor on the gripper thumb or gripper hand and the first control signal is indicative of a load of the object or force sensors provided on the external surfaces of the first and second gripper elements. However, Takahashi (US 2010/0292842) teaches force sensors (S1, S2) and the first control signal is indicative of a load of the object (see paragraphs [0051] and [0052])., it would have been obvious to those skilled in the gripping technology and an electric mounting system to provide force sensors on the gripper hand or gripper thumb (4 or 14) or two fingers tips (5 and 5 of Fig. 1a or 15 and 16 of Fig. 7) of Koyama et al. gripper (8,287,017) as taught by Takahashi (US 2010/0292842) to provide a detection control signal a control device to indicate the presence of the object (6). 
 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. gripper (8,287,017) in view of Asakawa (4,872,803).
Koyama et al. gripper (8,287,017), as presented above, does not specifically show a control system arranged to controllably operate a driver to engage the first gripper element with the second gripper element for securing to secure the object between the first and second gripper elements wherein a control signal input of the control system is based on a first or second control signal. However, Asakawa (4,872,803) teaches a control system for a robot comprising a driving motor (202, 203, 204), a control circuit (206) (See Col. 15, lines 23-52) having a driver (2066) (see Fig. 24 of Flow Chart for the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wisse et al. (US 2012/0150323), Winkel et al. (6,247,738), Ulrich (5,501,498), and Glabiszewski (3,173,151) provided in the PTO-892 show artificial or robotic grippers.
Webb (4,696,501) shows a robotic gripper having a motor (32), a driver (100), a controller (70), and a force sensor (200) for grasping an object.
Berk (US 2010/0109362) employs a gripping thumb (5) and a gripping plane (2). 
Chen et al. (US 2019/0308333) teaches a force sensor (9) (Fig.), and Kurita et al. (US 2011/0241368) shows a force sensor (122 of Fig. 15).
Yamaguchi (US 2008/0296474) discloses a light emitter (11), a light receiver (12) and a controller (17). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652